DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 3-5, 7, 8 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,790,305. Although the claims at issue are not identical, they are not patentably distinct from each other because of the followings:
Although the conflicting claims are not identical, the scope of the claimed limitations of the instant application as claimed in claims 1, 3-5, 7, 8 and 20 is similar to that of the claimed limitations of U.S. Patent No. 10,790,305 as claimed in claims 1-20. Therefore, the claims are not patentably distinct from each other. 

The instant application:

1. An integrated circuit comprising: a standard cell defined by a cell boundary, the standard cell including, a plurality of gate lines spaced apart from each other by a first pitch, and a clubfoot structure conductive pattern on a upper layer of the plurality of gate lines, the clubfoot structure conductive pattern including a first conductive pattern and a second conductive pattern apart from each other, each of the first conductive pattern and the second conductive pattern including a first line pattern and a second line pattern protruding from one end of the first line pattern.  
3. The integrated circuit of claim 1, further comprising: a plurality of wirings on a upper layer of the standard cell, wherein the plurality of wirings are spaced apart from each other by a second pitch, and the second pitch is less than the first pitch. 
4. The integrated circuit of claim 3, wherein the plurality of gate lines, the plurality of wirings, the second line pattern of the first conductive pattern and the second line pattern of the second conductive pattern are extending in a same direction. 
8. The integrated circuit of claim 1, wherein the plurality of gate lines are spaced apart from each other by the first pitch in a first direction, and a width of the standard cell in the first direction has a value of an even number multiple of the first pitch. 


5. The integrated circuit of claim 3, wherein a ratio of the first pitch to the second pitch is about 3:2. 
7. The integrated circuit of claim 3, wherein the plurality of wirings are spaced apart from the cell boundary. 
20. An integrated circuit comprising: a first standard cell and a second standard cell that each include a plurality of gate lines, the plurality of gate lines being spaced apart from each other by a first pitch in a first direction and extending in a second direction perpendicular to the first direction, at least one of the first standard cell and the second standard cell including a clubfoot structure that includes a conductive pattern, the conductive pattern including a first line pattern extending in the first direction and a second line pattern protruding in a direction perpendicular to the first direction from one end of the first line pattern; and a plurality of wirings on an upper layer of the first standard cell and on an upper layer the second standard cell, the plurality of wiring being spaced apart from each other by a second pitch in the first direction, the plurality of wirings extending in the second direction, and the second pitch being less than the first pitch. 


U.S. Patent No. 10,790,305: 

1. An integrated circuit comprising: a standard cell defined by a cell boundary and a plurality of second wirings on a upper layer of the standard cell, the standard cell including, a plurality of gate lines spaced apart from each other in a first direction and extending in a second direction perpendicular to the first direction, and a plurality of first wirings on a upper layer of the plurality of gate lines, the plurality of first wiring including a clubfoot structure conductive pattern, the clubfoot structure conductive pattern including a first conductive pattern and a second conductive pattern apart from each other, each of the first conductive pattern and the second conductive pattern including a first line pattern extending in the first direction and a second line pattern protruding from one end of the first line pattern in a direction perpendicular to the first direction, and the plurality of gate lines being spaced apart from each other by a first pitch in the first direction; and the plurality of second wirings on the upper layer of the standard cell, the plurality of second wirings extending in the second direction, the plurality of second wirings being spaced apart from each other by a second pitch in the first direction, the second pitch being less than the first pitch.  

20. The integrated circuit of claim 19, wherein a width of the first standard cell in the first direction and a width of the second standard cell in the first direction, respectively, have values that are even number multiples of the first pitch. 

6. The integrated circuit of claim 1, wherein a ratio of the first pitch to the second pitch is about 3:2. 
3. The integrated circuit of claim 1, wherein the plurality of second wirings are spaced apart from the cell boundary.
19. An integrated circuit comprising: a plurality of standard cells, the plurality of standard cells including a first standard cell and a second standard cell that each include a plurality of gate lines, the plurality of gate lines being spaced apart from each other by a first pitch in a first direction and extending in a second direction perpendicular to the first direction, at least one of the first standard cell and the second standard cell including a clubfoot structure conductive pattern that includes a first conductive pattern and a second conductive pattern, each of the first conductive pattern and the second conductive pattern including a first line pattern extending in the first direction and a second line pattern protruding in a direction perpendicular to the first direction from one end of the first line pattern; and a plurality of wirings on an upper layer of the first standard cell and on an upper layer the second standard cell, the plurality of wiring being spaced apart from each other by a second pitch in the first direction, the plurality of wirings extending in a second direction perpendicular to the first direction, and the second pitch being less than the first pitch. 




Allowable Subject Matter
Claims 2, 6, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-19 are allowed over prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:   
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “ a plurality of power lines for supplying power to the standard cell, and a 
Claims 12-19 are also allowed as being directly or indirectly dependent of the allowed independent base claim. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure TAMARU et al. (US 2012/0168875) and LEE et al. (US 2019/0393205) also disclose similar inventive subject matter.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
May 8, 2021